Citation Nr: 0734636	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-30 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956, and from January 1957 to July 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.

The Court of Appeals for Veterans Claims (Court) has ruled 
that the Board is obligated to "seek out all issues [that] 
are reasonably raised from a liberal reading of the documents 
or oral testimony submitted prior to the BVA decision."  EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991); Schroeder v. West, 
212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has 
obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought 
for the same disability).  The Board notes that at the 
veteran's July 2007 Board hearing he indicated that he had 
tried to file a claim for service connection for tinnitus, 
but that he hadn't heard anything about it.  See Board of 
Veterans' Appeals Hearing Transcript at pp. 8-9.  The veteran 
is advised that entitlement to service connection for 
tinnitus was denied in a January 2007 RO rating decision, and 
that he was notified of this fact in an RO letter dated on 
January 31, 2007.  The RO rating decision indicates that 
service medical records show no evidence of complaints, 
treatment, or a diagnosis regarding tinnitus.  However, upon 
its review of this case, the Board notes that a June 1957 in-
service hearing conservation data record states, "Tinnitus 
intermittently since 1949 after exposure to 105 howitzers."  
The veteran recounted a history consistent with this service 
medical record in a written statement dated in February 2005.  
An October 1961 VA Form 3101 indicates that service 
department records show that the veteran served in the Hawaii 
National Guard from May 18, 1949, to October 14, 1952.  A VA 
treatment record dated in October 2004 indicates that the 
veteran was complaining of tinnitus and "wants to make a 
claim."  At a September 2005 VA examination the veteran 
reported bilateral tinnitus that began in the military.  A 
November 2006 VCAA notice letter informs the veteran that the 
RO is working on his application to reopen a claim for 
service connection for tinnitus, but does not identify the 
last final denial (if any) with respect to the claim or the 
reason for that denial.  The Board acknowledges the December 
2006 VA examiner's opinion that the veteran's tinnitus is not 
related to service, but, in light of the above, it is not 
clear from the VA examiner's report whether the service 
medical records were reviewed in sufficient detail.  Finally, 
in addition to direct service incurrence, other possible 
theories upon which the veteran may wish to pursue his claim 
for service connection for tinnitus are 1) under a 
presumption of service connection pursuant to 39 C.F.R. 
§ 3.309(a), and 2) on the basis that his current service-
connected tinnitus may be caused or aggravated by his current 
service-connected hearing loss (see Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc)).

The veteran is advised that he has until January 31, 2008, to 
file a notice of disagreement with the RO's January 31, 2007, 
denial of his claim of entitlement to service connection for 
tinnitus.  If a timely notice of disagreement is not filed, 
the RO's decision on this matter will become final.  See 38 
U.S.C.A. § 7105.  The veteran may refer to the introduction 
section of this decision in filing his notice of 
disagreement.  Also, although this matter is currently not 
within the Board's jurisdiction, the RO is encouraged to take 
any action it deems appropriate.  


FINDING OF FACT

The veteran has level VIII hearing loss in the right ear and 
level IX hearing loss in the left ear; this is the greatest 
degree of hearing loss shown during the pendency of his 
claim.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

The RO's September 2005 rating decision granted entitlement 
to service connection for right ear hearing loss (in addition 
to his already service-connected left ear hearing loss), and 
rated his service-connected bilateral hearing loss.  Under 
these circumstances, the Board will afford the veteran the 
benefit of the doubt by considering the VCAA notice 
requirements for both increased rating and initial rating 
claims.  The VCAA notice requirements for an increased rating 
claim are greater than those for an initial rating claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006) (where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been 
substantiated, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

A January 2005 VCAA letter explained the evidence necessary 
to substantiate the claim for an increased rating for left 
ear hearing loss, as well as informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for right ear hearing loss.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims.  This letter was issued prior to initial adjudication 
of the veteran's claim in September 2005.

In addition, a March 2006 VCAA notice letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.   The rating was then readjudicated in a 
September 2006 statement of the case and in a January 2007 
supplemental statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although all required VCAA notice may not have been 
completed until March 2006, after the initial adjudication, 
the claim was readjudicated thereafter, in September 2006 and 
January 2007.  

To the extent this matter may be viewed as an initial rating 
claim, since the veteran's right ear hearing loss (along with 
his already service-conned left ear hearing loss) was rated 
for the first time during the pendency of this claim, the 
Board notes that the September 2006 statement of the case 
(SOC), under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic code 
(DC) for rating the disability at issue (38 C.F.R. § 4.85, DC 
6100), and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic code.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473,490-491 (2006).  
  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Rating Criteria for Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85.

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In the latter 
instance, that numeral will then be elevated to the next 
highest Roman numeral.  38 C.F.R. § 4.86(a) and (b) 
(exceptional patterns of hearing impairment).

In cases where hearing loss for only one ear is service 
connected, and hearing impairment in the service-connected 
ear is compensable to a degree of 10 percent or more and the 
hearing impairment in the other ear is considered a 
disability under 38 C.F.R. § 3.385, the hearing impairment in 
the non-service-connected ear will be considered in 
evaluating the service-connected disability.  See 38 C.F.R. § 
3.383.  Otherwise, the non-service-connected ear will be 
assigned a Roman numeral designation of I.  See 38 C.F.R. 
§ 4.85(f).

Analysis

At a September 2005 VA audiological examination, pure tone 
thresholds in the right ear were 50 decibels at 1000 hertz, 
75 decibels at 2000 hertz, 100 decibels at 3000 hertz, and 95 
decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were 45 decibels at 1000 hertz, 75 decibels at 2000 hertz, 85 
decibels at 3000 hertz, and 90 decibels at 4000 hertz.  Pure 
tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were therefore 80 decibels in the right ear and 74 
decibels in the left ear.  Speech recognition scores were 52 
percent in the right ear and 58 percent in the left ear.    

At a December 2006 VA audiological examination, pure tone 
thresholds in the right ear were 60 decibels at 1000 hertz, 
90 decibels at 2000 hertz, 110 decibels at 3000 hertz, and 
100 decibels at 4000 hertz.  Pure tone thresholds in the left 
ear were 50 decibels at 1000 hertz, 85 decibels at 2000 
hertz, 95 decibels at 3000 hertz, and 100 decibels at 4000 
hertz.  Pure tone averages of the 1000, 2000, 3000, and 4000 
hertz thresholds were therefore 90 decibels in the right ear 
and 82.5 decibels in the left ear.  Speech recognition scores 
were 52 percent in the right ear and 44 percent in the left 
ear.    

The September 2005 audiometric findings do not present an 
exceptional pattern of hearing loss in either ear so as to 
warrant application of 38 C.F.R. § 4.86(a) or (b).  Rather, 
application of Table VI results in a numeric designation of 
hearing impairment of VIII in each ear.  Application of Table 
VII, with a numeric designation of hearing impairment of VIII 
in each ear results in a rating of 50 percent.

The Board notes that because the right ear hearing thresholds 
at the December 2006 examination were all 55 decibels or 
greater, the criteria for an exceptional pattern of hearing 
loss set forth at 38 C.F.R. § 4.86(a) are met.  The criteria 
for an exceptional pattern of hearing loss in the left ear 
were not demonstrated on VA examination in December 2006.  
For the right ear, application of Table VI results in a 
numeric designation of hearing impairment of VIII, while 
application of Table VIA also results in a numeric 
designation of hearing impairment of VIII.  Thus, a numeric 
designation of VIII is warranted.  See 38 C.F.R. §§ 4.85 and 
4.86.  For the left ear, application of Table VI results in a 
numeric designation of hearing impairment of IX.  See 38 
C.F.R. § 4.85.

Application of Table VII, with a numeric designation of 
hearing impairment of VIII in the right ear and IX in the 
left ear, results in a rating of 50 percent.  See 38 C.F.R. 
§ 4.85, Tables VI, VIA, and VII.  Because this claim 
represents the first time the veteran is rated based on both 
previously service connected left ear hearing loss and right 
ear hearing loss, the Board has considered whether "staged" 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  The level of hearing impairment shown at 
the September 2005 and December 2006 VA examinations do not 
meet the criteria for the next higher rating for any period 
during the pendency of the veteran's claim.  Accordingly, a 
rating in excess of 50 percent is not warranted.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Board acknowledges the veteran's contentions that his 
tinnitus imposes an additional level of hearing impairment.  
See July 12, 2007, Board Hearing Transcript at page 7.)  The 
matter of entitlement to service connection for tinnitus is 
not currently within the Board's jurisdiction.  The veteran 
is advised to carefully read the INTRODUCTION section of this 
decision regarding actions necessary to initiate an appeal 
from the RO's Janaury 2007 denial of his claim for service 
connection for tinnitus.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


